Citation Nr: 0907395	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-28 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a separate evaluation for urinary 
incontinence, claimed as a symptom or residual of service-
connected colporrhaphy. 

2.  Entitlement to a separate evaluation for fecal 
incontinence as a symptom or residual of service-connected 
colporrhaphy. 

3.  Entitlement to an extra-schedular evaluation for fecal 
incontinence as a symptom or residual of service-connected 
colporrhaphy. 



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to March 
1986, from January 1994 to April 1994, from June 1996 to 
November 1996, from October 1997 to April 1998 and from June 
1998 to March 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2002 and November 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Honolulu, Hawaii, and Seattle, Washington, 
respectively.  The July 2002 rating decision granted service 
connection for cystocele with urinary incontinence, secondary 
to vaginal birth/obstetrical trauma, assigning a 20 percent 
evaluation, effective from July 31, 2001, and for rectocele 
with fecal incontinence, secondary to vaginal 
birth/obstetrical trauma, assigning a 10 percent evaluation, 
effective from July 31, 2001.  Subsequently, in her May 2003 
notice of disagreement (NOD), the Veteran contended that 
these disabilities should be evaluated as 50 percent 
disabling under Diagnostic Code 7512, surgical complications 
of pregnancy, which are rated as a voiding dysfunction.  
Accordingly, the November 2003 rating decision then modified 
the Veteran's separate ratings for urinary and fecal 
incontinence and instead granted service connection for 
cystocele and rectocele, secondary to vaginal 
birth/obstetrical trauma, assigning a 50 percent evaluation, 
effective from July 31, 2001, pursuant to Diagnostic Cod 
7512.  The Veteran then appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  
Specifically, the Veteran contends that separate evaluations 
for urinary incontinence and fecal incontinence are 
warranted, in addition to the 50 percent evaluation assigned 
for cystocele and rectocele.

The Board notes that in a September 2005 statement, the 
Veteran notified VA that she was relocating to Fargo, North 
Dakota.  Accordingly, the appeal is now under the 
jurisdiction of the Fargo RO, which issued the August 2006 
statement of the case (SOC) and February 2007 supplemental 
statement of the case (SSOC), and which certified the 
Veteran's appeal to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To afford the Veteran a VA examination. 

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008; 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).

In this case, the Veteran is currently in receipt of a 50 
percent rating pursuant to Diagnostic Code 7623, surgical 
complications of pregnancy.  As noted above, the Veteran 
contends that she is entitled to a higher evaluation pursuant 
to other relevant Diagnostic Codes because the medical 
evidence demonstrates that she has both rectocele and 
cystocele, which are marked by urinary and fecal 
incontinence.  

The Veteran was previously afforded a VA examination in April 
2002.  At that examination, the examiner reported that the 
Veteran did not have maceration or skin breakdown which would 
be expected with chronic urinary or fecal incontinence.  
Similarly, a December 2000 VAMC treatment note states that 
the Veteran had good sphincter control.  However, at her 
January 2007 Decision Review Officer (DRO) hearing, the 
Veteran testified that she wore absorbent materials which she 
changed twice per day and that she experienced involuntary 
bowel movements several times per week, such that she had to 
wear pads and that she experienced regular leakage.  
Similarly, January 2006 and May 2002 VAMC treatment notes 
state that the Veteran experienced frequent incontinence and 
that she wore a pad at all times, and April 2003 and June 
2004 VAMC treatment notes provide that the Veteran had poor 
sphincter control and no control, respectively.  

In addition, the Board observes a January 2007 private 
medical evaluation which states that urinary and fecal 
incontinence seemed most likely caused not by cystocele 
itself or with childbearing, but with the Veteran's 
colporrhaphy surgery.  However, the private medical opinion 
focused on the Veteran's symptoms beginning with her surgery, 
and not on the relevant rating criteria. 

Thus, there is conflicting evidence about the current 
severity and manifestations of the Veteran's service-
connected colporrhaphy.  As such, the Veteran should be 
afforded a VA examination which addresses the relevant rating 
criteria for urinary and fecal incontinence, including 
voiding dysfunction, urinary frequency, obstructed voiding 
and impairment of sphincter control.  

Moreover, it has been nearly 7 years since the Veteran's last 
VA examination.  In this regard, the Board notes that VA's 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  An examination too remote for rating purposes cannot 
be considered "contemporaneous."  Caffrey v. Brown, 6 Vet. 
App. 377, 381.  Therefore, because it is uncertain whether 
the April 2002 VA examination reflects the current state of 
the Veteran's disability, she must be scheduled for a new 
examination in order to ascertain the current severity of her 
service-connected conditions.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the current severity and manifestations of 
her service- connected colporrhaphy, to 
include urinary and fecal incontinence.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's urinary and fecal 
incontinence.  Specifically, the examiner 
should note whether there is any objective 
findings upon examination or in the record 
consistent with the extent of urinary and 
fecal incontinence reported by the 
Veteran, to include her January 2007 DRO 
hearing testimony.  The examiner should 
report all signs and symptoms necessary 
for rating the Veteran's disability under 
the relevant rating criteria, to include 
the use of any absorbent materials, and if 
so, how often those absorbent materials 
must be changed, as well as any evidence 
of involuntary bowel movements or leakage.  
See 38 C.F.R. §§ 4.114, 4.115a, Diagnostic 
Codes 7332, 7512.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




